Citation Nr: 0103637	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-08 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from January 1942 to October 
1945.  The appellant is the veteran's surviving spouse.

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.



REMAND

The claims file reflects that service connection was in 
effect for various disabilities during the veteran's 
lifetime.  In her substantive appeal, the appellant reported 
that the veteran was seen at a VA hospital on numerous 
occasions and that "the volumes of VA medical records were 
so large he couldn't carry them himself."  It does not 
appear that all VA medical records have been considered or 
are associated with the claims file.  

The claims file reflects that the veteran died at St. Luke's 
Hospital on October 12th 1997.  Although a terminal report is 
of record, it does not appear that all records concerning the 
veteran's private hospitalization from September 9, 1997 to 
October 12th, 1997 are of record. 




Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization from the appellant, the RO 
is to request and associate with the 
claims file copies of any records of 
treatment at St. Luke's Hospital that are 
not currently of record.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  The RO should also attempt to obtain 
any VA clinical and medical records that 
are not of record.  If such records are 
not available, the RO should clearly 
document that fact in the claims file.

3.  The RO should undertake any 
additional development suggested by the 
evidence received.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until she is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




